*838On Petition for Rehearing.
W. H. McGrann, of New York City, for petitioner.
PER CURIAM.
The owners of the San Vincente have petitioned for a rehearing with respect to her seaworthiness. The gist of their petition is that, although notice No. 23, which gave warning of the renumbering of the buoys, was not on board, nevertheless there was available material from which the navigating officers could have discovered what the proper numbering was. Attention is directed to testimony to the effect that 1934 light lists were aboard. The argument is that notice No. 36, giving warning of the temporary change in location of the buoys, mentions buoy 11 C; that by referring to the chart in use the navigating officer would discover that no such buoy appeared on the chart and would realize the buoys had been renumbered; that he would then refer to Atlantic Coast Light List of 1934 and, finding no such number there because buoy 11 C was unlighted, he would turn to the local light and buoy list and its supplement, would thus discover the location of said buoy, and, by again referring to.the chart, would learn that old number 7 C was now numbered 11 C, and, inasmuch as the buoys, by statutory provision, - are always numbered consecutively, he would be able to figure out the new numbering of all the buoys. Having done this, notice No. 36 would no longer be meaningless. Hence it is concluded that the San Vincente was fully equipped with sufficient information for safe navigation of Craighill Channel, and any failure to use the available information was a fault in navigation or management, not a defect in seaworthiness.
The doctrine of U. S. Steel Products Co. v. American & Foreign Ins. Co., 2 Cir., 82 F.2d 752, cannot be pushed so far. It was there held that, since notices giving warning of the new light were ready for immediate use in correcting chart and light book, the vessel was not unseaworthy because such corrections had not been made when the voyage began. But in the case at bar the means for immediate correction of the chart were not ready at hand; to make the corrections would require investigation of material other than the chart and the notice, the deducing of conclusions not directly stated in any of the documents examined, and the piecing together of the information so obtained. We do not think an owner performs his duty of due diligence to equip his vessel for safe navigation if the master is required to go through such a process of investigation and reasoning in order to obtain the necessary navigational information. Accordingly we adhere to our former opinion. The petition for rehearing is denied.